Case 19-13085-amc          Doc 26 Filed 12/11/19 Entered 12/11/19 15:54:37                   Desc Main
                                 Document      Page 1 of 3
                             LOCAL BANKRUPTCY FORM 9014-3


                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


            In re:                                          Chapter 13
                                                            Bankruptcy No. 19-13085-AMC
                        Adeline M Paziora, Debtor :

                                                    :



                                      *    *   *   *    *    *    *

                         AMENDED NOTICE OF MOTION, RESPONSE
                           DEADLINE AND HEARING DATE TO
                              CHANGE THE MOTION DATE

        Secured Creditor NewRez LLC d/b/a Shellpoint Mortgage Servicing LLC as servicer for The Bank
of New York Mellon fka The Bank of New York, as Trustee for the Certificateholders of the CWALT, Inc.,
Alternative Loan Trust 2006-41CB, Mortgage Pass-Through Certificates, Series 2006-41CB has filed n
Motion with the court for for Relief from the Automatic Stay concerning real property located at
2626 S. 10th Street, Philadelphia, PA 19148.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult an attorney.)

        1. If you do not want the court to grant the relief sought in the motion or if you want the
court to consider your views on the motion, then on or before 12/24/2019 you or your attorney
must do all of the following:

                (a) file an answer explaining your position at

                         United States Bankruptcy Court
                         Robert N.C. Nix Sr. Federal Court House
                         900 Market Street, Suite 204
                         Philadelphia, PA 19107

If you mail your answer to the bankruptcy clerk’s office for filing, you must mail it early enough
so that it will be received on or before the date stated above; and

                (b) mail a copy to the movant’s attorney:
                       Fei Lm, Esq.
                       Stern, Lavinthal & Frankenberg
                       LLC 105 Eisenhower Parkway,
                       Suite 302
                       Roseland, NJ 07068
Case 19-13085-amc      Doc 26    Filed 12/11/19 Entered 12/11/19 15:54:37            Desc Main
                                Document      Page 2 of 3
                     Phone (973)797-1100
                     Fax (973) 228-2679



            (c) mail a copy to the US Trustee,
                     William C. Miller, Esq.
                     Chapter 13 Trustee
                     P.O. Box 1229
                     Philadelphia, PA 19105
                     Phone (215) 627-1377

        If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b) above
        and attend the hearing, the court may enter an order granting the relief requested in the
        motion.


      A hearing on the motion is scheduled to be held before the Honorable Ashley M.
      Chan on 01/14/2020, at 10:00 am, in Courtroom Number 4, United States Bankruptcy
      Court, Philadephia Division, Robert N.C. Nix Sr. Federal Court House, 900 Market
      Street, Suite 204, Philadelphia, PA 19107.

      If a copy of the motion is not enclosed, a copy of the motion will be provided to you if
      you request a copy from the attorney named in paragraph 1(b).

      You may contact the Bankruptcy Clerk’s office(s) in Philadelphia at 215-408-2800 or
      Reading at 610 208-5040 to find out whether the hearing has been canceled because no
      one filed an answer.



Date: December 11, 2019

                                                   /s/Fei Lam, Esq.

                                                   Stern, Lavinthal & Frankenberg
                                                   LLC 105 Eisenhower Parkway,
                                                   Suite 302
                                                   Roseland, NJ 07068
                                                   Phone (973)797-1100
                                                   Fax (973) 228-2679
                                                   Attorney for Movan
     Case 19-13085-amc              Doc 26
                                       Filed 12/11/19 Entered 12/11/19 15:54:37                          Desc Main
                                      Document      Page 3 of 3
                           IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Adeline M Paziora

                          Debtor                                    CHAPTER 13

NewRez LLC dba Shellpoint Mortgage
Servicing as servicer for The Bank of
New York Mellon fka The Bank of New                                 No. 19-13085-amc
York, as Trustee for the Certificateholders
Cwalt, Inc., Alternative Loan
Trust 2006-16CB Mortgage Pass-
Through Certificates, Series
2006-16CB
                          Movant                                    11 U.S.C. Sections 362 and 1301
                 vs.

Adeline M Paziora
                          Debtor

William C. Miller, Esq.
                          Trustee

                                            CERTIFICATE OF SERVICE
                  I, Fei Lam, attorney for Movant, do hereby certify that true and correct copies of the foregoing

         Amended Notice of Motion of NewRez LLC dba Shellpoint Mortgage Servicing as servicer for The Bank

         of New York Mellon fka The Bank of New York, as Trustee for the Certificateholders Cwalt, Inc.,

         Alternative Loan Trust 2006-16CB Mortgage Pass-Through Certificates, Series 2006-16CB and, RESPONSE

         DEADLINE AND HEARING DATE have been served on December 11, 2019, by first class mail, and/or

         electronic means upon those listed below:

         Debtor(s)                                               Trustee
         Adeline M Paziora                                       William C. Miller Esq.
         720 Alburger Avenue                                     P.O. Box 1229
         Philadelphia, PA 19115                                  Philadelphia, PA 19105

         Attorney for Debtor
         Brad J. Sadek
         Sadek and Cooper
         1315 Walnut Street
         Suite 502
         Philadelphia, PA 19107


Dated: December 11, 2019                                   /s/Fei Lam, Esq.
                                                            Stern, Lavinthal & Frankenberg
                                                            LLC 105 Eisenhower Parkway,
                                                            Suite 302
                                                            Roseland, NJ 07068
                                                            Phone (973)797-1100
                                                            Fax (973) 228-2679
                                                            Attorney for Movant
